UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


BETTY T. SIMPSON,                         
                    Plaintiff-Appellee,
                v.                               No. 01-1804
SAFECO LIFE INSURANCE COMPANY,
               Defendant-Appellant.
                                          
          Appeal from the United States District Court
         for the District of South Carolina, at Anderson.
              Henry M. Herlong, Jr., District Judge.
                        (CA-00-1879-8-20)

                     Argued: December 3, 2001

                      Decided: January 22, 2002

 Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                              COUNSEL

ARGUED: Brian David Black, HAYNSWORTH, BALDWIN,
JOHNSON & GREAVES, L.L.C., Greenville, South Carolina, for
Appellant. James Clyde Johnson, JOHNSON & JOHNSON, Green-
wood, South Carolina, for Appellee. ON BRIEF: John G. Creech,
HAYNSWORTH, BALDWIN, JOHNSON & GREAVES, L.L.C.,
Greenville, South Carolina, for Appellant.
2               SIMPSON v. SAFECO LIFE INSURANCE CO.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Safeco Life Insurance Company (Safeco) appeals a district court
order granting judgment in favor of Betty T. Simpson in her action
seeking recovery under an accidental death and dismemberment bene-
fit plan for the death of her 19-year-old son, Jacus, from a self-
inflicted gunshot wound. We vacate the judgment and remand for
entry of judgment in favor of Safeco.

                                   I.

   The shooting occurred in Jacus’ home on June 13, 1998. A few
minutes before Jacus shot himself, he walked into a room in which
his uncle, Johnny Lee Turner, was watching television. When Jacus
began removing the bullets from a pistol, Turner told Jacus, "Don’t
be playing with any guns," to which Jacus responded, "I’m not, I’m
gonna be safe." J.A. 35 (internal quotation marks omitted). Jacus then
dumped several bullets onto the bed, picked them up, and said to Tur-
ner, "These are little old light bullets." Id. (internal quotation marks
omitted). His uncle responded, "Yea, but they are too powerful, you
shouldn’t be using them." Id. at 36 (internal quotation marks omitted).

   As Jacus was leaving the room, his friend Michael Long entered
the house, and the two met in the kitchen. The two boys were laugh-
ing and joking when Jacus pulled the pistol out from his pants and
pointed it at Long about four or five inches from Long’s chest. On a
dare from Long, Jacus pulled the trigger, but the pistol did not fire.
Still laughing and teasing, Jacus then put the pistol to his own head
and, again on Long’s dare, pulled the trigger. This time the weapon
discharged, killing Jacus.

  At the time of his death, Jacus was employed by Matlab, Inc. and
was a participant in an accidental death and dismemberment benefit
                SIMPSON v. SAFECO LIFE INSURANCE CO.                 3
plan governed by the Employee Retirement Income Security Act
(ERISA) of 1974 and provided through a Safeco insurance policy (the
Policy). The Policy provided that Safeco would pay $10,000 to the
named beneficiary, Simpson here, if the employee’s death "was
directly and solely due to external, violent and accidental means." Id.
at 188. The Policy further provided that it did not cover "any loss
caused wholly or partly, directly or indirectly, by" "suicide or
attempted suicide," "intentionally self-inflicted injury," or "commit-
ting or attempting to commit an assault or felony." Id. at 189. Follow-
ing Jacus’ death, Simpson demanded payment from Safeco. Safeco
refused to pay, however, based on its assertions that the shooting was
not accidental and that it occurred during Jacus’ commission of a fel-
ony, namely, possession of a pistol by an individual under 21 years
old. See S.C. Code Ann. § 16-23-30(c), (e) (Law. Co-op. 1985).
Simpson subsequently instituted this action, seeking benefits and
attorneys’ fees and costs. See 29 U.S.C.A. § 1132(a)(1)(B), (g)(1)
(West 1999).

   Following discovery, the district court granted judgment to Simp-
son and awarded attorneys’ fees and costs. Regarding whether the
shooting was accidental, the court determined that Jacus reasonably
believed that the pistol was not loaded and that he did not intend to
shoot himself. Concerning the felony exclusion, the court recognized
that possession of a pistol by an individual under 21 is a felony in
South Carolina. Nevertheless, the court found the felony exclusion
inapplicable because "neither the statute [prohibiting possession of a
pistol by a minor] nor the insurance policy contemplates the facts in
this case." J.A. 6.

                                  II.

   Safeco contends that the district court erred in concluding that the
felony exclusion did not apply. "[O]ne of the primary functions of
ERISA is to ensure the integrity of written, bargained-for benefit
plans." United McGill Corp. v. Stinnett, 154 F.3d 168, 172 (4th Cir.
1998). Accordingly, "the plain language of an ERISA plan must be
enforced in accordance with its literal and natural meaning." Id.
(internal quotation marks omitted). We agree with Safeco that the dis-
trict court failed to give effect to the plain language of the Policy.
4                SIMPSON v. SAFECO LIFE INSURANCE CO.
   The Policy specifically states that "SAFECO will not pay for any
loss caused wholly or partly, directly or indirectly, by . . . committing
or attempting to commit an assault or felony." J.A. 189. In South Car-
olina, possession of a weapon by an individual under 21 is a felony.
See S.C. Code Ann. § 16-23-30(e); S.C. Code Ann. § 16-23-50(A)(1)
(Law. Co-op. Supp. 2000). There can be no doubt that Jacus’ feloni-
ous possession of the pistol here contributed to his death, i.e., but for
Jacus’ possession of the pistol, he would not have shot himself. At the
least, his possession of the weapon was a partial, indirect cause of his
death. Therefore, the plain language of the Policy supports Safeco’s
denial of benefits.1

   Simpson makes several arguments that the felony exclusion should
not apply. She first argues that interpreting the policy to deny cover-
age would require denial of benefits to an individual under 21 in pos-
session of a pistol even if he were killed in a traffic accident unrelated
to his possession of the weapon. That is not true. As we have
explained, the Policy provides that the felony exclusion applies only
when the commission of a felony is at least a partial, indirect cause
of death.

   Simpson next contends that interpreting the exclusion to apply here
would cause the absurd result that an infant who picked up a pistol
and accidentally shot himself would not be covered. The absurd result
suggested by Simpson is imaginary: The Policy does not cover
infants, but rather covers only "regular full time employees of
[Matlab, Inc.] working a minimum of 30 hours each week." J.A. 194.
Simpson also maintains that interpreting the felony exclusion to apply
here would produce the absurd result that the death of an individual
just under 21 who shoots himself would not be covered, but the death
of one who just turned 21 would be covered. We see no absurdity,
however, in distinguishing between deaths caused by legal conduct
and those related to felonious conduct.

  Simpson finally contends that Jacus’ possession of the weapon was
not felonious because his possession was the result of a "temporary
    1
   Because we dispose of this appeal on this basis, we do not address the
issue of whether the district court properly concluded that Jacus’ death
was accidental and not the result of suicide.
                 SIMPSON v. SAFECO LIFE INSURANCE CO.                    5
loan . . . for instructions under the immediate supervision of a parent
or adult instructor." S.C. Code Ann. § 16-23-30(c). We disagree.
There is no indication in the record that Jacus’ possession of the
weapon was the result of a "temporary loan." In fact, both Turner and
Turner’s girlfriend in their affidavits described the weapon as "his
[Jacus’] gun." J.A. 35, 42. Nor is there any support for Simpson’s
claim that Jacus was under the immediate supervision of a parent or
adult instructor when he shot himself. Simpson claims that Jacus’
uncle was immediately supervising Jacus, but he was watching televi-
sion in a different room when the weapon discharged; he was not
supervising Jacus, immediately or otherwise. For both of these rea-
sons, the instructor exception does not apply.2

                                   III.

  In sum, because the district court erred in ruling that the felony
exclusion does not apply, we vacate the judgment in favor of Simpson
and remand for entry of judgment in favor of Safeco.

                                          VACATED AND REMANDED

  2
    At oral argument, Simpson argued that even if the exceptions enumer-
ated in § 16-23-30(c) do not apply, it is not a violation of § 16-23-30 for
an individual under 21 to possess a pistol in his own home. In support
of this position, Simpson cited S.C. Code Ann. § 16-23-20, which makes
it unlawful for anyone to carry a pistol, except under certain circum-
stances, one of which is that the individual is in his own home. See S.C.
Code Ann. § 16-23-20(8) (Law. Co-op. Supp. 2000). Simpson’s argu-
ment is without merit. The statute on which Simpson relies merely enu-
merates circumstances under which it is permissible for individuals
generally to carry pistols. Section 16-23-30, on the other hand, identifies
certain classes of individuals who are allowed to possess weapons only
in a far narrower range of circumstances. Therefore, section 16-23-30(e)
prohibits individuals under 21 from possessing pistols, even in their
homes, unless the enumerated exceptions apply. See State v. Sullivan,
547 S.E.2d 183, 184 n.1 (S.C. 2001) (stating, in a case involving an indi-
vidual under 21 who possessed a pistol in his own home, that "[s]ection
16-23-30(e) makes it unlawful for a person under age twenty-one to pos-
sess a pistol except under certain circumstances not applicable here").